EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-6 were cancelled.

Reasons for Allowance
This application is in condition for allowance except for the presence of claims 1-6 directed to an invention non-elected without traverse.  Accordingly, claims 1-6 been cancelled.
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 11/03/21 is persuasive.  The prior art of record fails to teach or suggest the invention of independent claim 7.  In particular, the prior art of record fails to teach or suggest a method of manufacturing a crystallizer that includes a step “to obtain a ratio between the size of the second radial thickness of the second tubular body and the size of the first radial thickness of the first tubular body ranging between 0.75 and 1.2,” “providing, on an outer lateral surface of the first tubular element or on an inner lateral surface of the second tubular element, one or more radially opened grooves,” “co-extruding the first and second tubular elements together by drawing them together through an annular die having previously inserted into the first tubular element a mandrel” and that the “one or more radially opened grooves are left empty and, owing to the ratio between the size of the second radial thickness and the size of the first radial thickness are not filled by any metal material in consequence of the drawing step, but are instead closed radially.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735